Dissenting Opinion by
Judge Wilkinson, Jr.:
I must respectfully dissent. In my opinion the statute of limitations does not apply to the Commonwealth just as no other statute applies to the Common*390wealth unless the legislature expressly provides that it should apply. Pittsburgh Petition, 376 Pa. 447, 103 A.2d 721 (1954). Reading Co.’s Appeal, 343 Pa. 320, 22 A.2d 906 (1941). The majority would seem to say that all statutes apply to the Commonwealth unless expressly stated otherwise.
This may be a decision of much greater consequence than Mayle v. Pennsylvania Department of Highways, 479 Pa. 384, 388 A.2d 709 (1978), which I would limit to the abrogation of the doctrine of sovereign immunity.
Judge Williams, Jr. joins.